NO. 12-15-00232-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

LENNIS TERRANCE OWENS,                                    §   APPEAL FROM THE 3RD
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant was charged by indictment with two counts of aggravated assault with a deadly
weapon, i.e. a machete. Appellant initially pleaded “not guilty” to both counts, but changed his
plea to “guilty” after jury selection. He elected to have the trial court assess his punishment and
was sentenced to imprisonment for five years on each count to run concurrently.
         We have received the clerk’s record, which includes the trial court’s certification
showing that Appellant waived his right to appeal. See TEX. R. APP. P. 25.2(d). The clerk’s
record includes a copy of a plea bargain agreement that is signed by Appellant and his counsel.
Its terms include that the State agreed to a punishment recommendation of five years on each
count, and in return Appellant agreed to waive his right to appeal. The trial court sentenced
Appellant in accordance with the plea agreement. Therefore, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 25.2(a)(2), (d).
Opinion delivered October 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         OCTOBER 30, 2015


                                        NO. 12-15-00232-CR


                                 LENNIS TERRANCE OWENS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31954)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 3RD DISTRICT COURT OF ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of October, 2015, the cause upon appeal to revise or reverse your judgment between

                          LENNIS TERRANCE OWENS, Appellant

                         NO. 12-15-00232-CR; Trial Court No. 31954

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this court is without jurisdiction of the appeal, and that the
appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for want of jurisdiction; and that this decision be certified to
the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of October, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk